—Judgment, Supreme Court, New York County (Rosalyn Richter, J.), rendered February 14, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
By expressly agreeing to a compromise plan whereby the courtroom would be closed, during two undercover officers’ testimony, to the general public and to several of the numerous persons defendant had requested to have in attendance, defendant waived his claim that his right to a public trial was violated (see People v Sterling, 221 AD2d 235, lv denied 88 NY2d 854; see also People v Lanhorn, 283 AD2d 254, lv denied 97 NY2d 642). Each of defendant’s remaining claims requires preservation (see People v Agramonte, 87 NY2d 765), and we decline to review these unpreserved claims in the interest of justice. Were we to review any of defendant’s claims, we would find no basis for reversal. Concur — Nardelli, J.P., Saxe, Sullivan, Rosenberger and Ellerin, JJ.